OFFICE   OF   THEATTORNEY    GENERAL   OF TEXAS
                         AUSTIN




RonorableAlbert J. Hutsoa, Sr.
county Attorney
Trinity County
c7moeton. swaa




                        teabent of publie inatruati&a lc
                        aa selatant the authorityto ap-
                        14 drawn against nehool dfatrlota
                        01 5. Art. 2693.
                  eposltory bank of a rchool dl8trlot
                      a logal* drawn warrant, that ha
                   ,011.
    been approved by aa ASSXS‘EUSTSuperintendentof
    ?ublic Instruotion,an4 euoh warrant was f6r the
    benefit of tho sohool dlstrtot, would the sohoal
    dlstrlot bs authorlmd to rac)ovOr the aoney paid
    on suoh warrant from the Uep~sito~~ baatrO
HonorableAlbert 5. Hutson, Jr., Page   2



         "1 think the anrrwefto thle quostlon    is   *no*.
    Gem kfoodyvs. Chosrhrr, 183 LX. 23.
         Vour pmnpt an8wera to the above question8
    will be greetlg t@preo16teU.w
          In vlmr of the prorlelon'of the state Constiixtlon
oited in your letter and the holdiq of the .iupreneCw.rt in
the casa or Carpenter ~8. Shrppard.et  al,-,1453. :v.(26) 562,
St la the opinion or this dbparta@nC that  your rirst :ilmtion
should ba answered in the efflnnatlv~sad is SO answered.
          -+tillnkthat
                    nr     ur eeooJl& qusstloa an4
                                                third quution
me anawen4 in our opi ona Nos. O-1507 an&O-1507-A. There-
fore, we are scoloaing oopler o!'them oplnlotm in answer to
thee0 questions.
          Ye dLS0 ~biOmt3 0Opi0~ Qr OUr ~Opik~~9       NO&  0-604-A
ad C-3295 pertainiry to similar guaetfona     rwardlng     a ooubty
~ckool superintendentunder tha faots state4      In tIma@ uplnlone.
         Trusting that the foregoing fully ansvmra your in-
qulry,we rre